— In a proceeding for leave to serve a late notice of claim, the petitioners appeal from a judgment of the Supreme Court, Kings County (Spodek, J.), dated September 24,1986, which denied their petition.
Ordered that the judgment is affirmed, with costs.
The appellant William H. Mallory, a New York City police officer, was injured while on duty at a police station. He did *637not file a timely notice of claim on the city as required by General Municipal Law § 50-e. The denial of his application for leave to serve a late notice of claim was a proper exercise of discretion, since the city did not receive actual knowledge of the essential facts constituting his claim nor did he provide a valid excuse for his delay (see, General Municipal Law § 50-e [5]; Fox v City of New York, 91 AD2d 624; Matter of Raczy v County of Westchester, 95 AD2d 859). The appellant William H. Mallory’s line-of-duty accident report did not contain the essential facts of the accident as contemplated by statute and, thus, the city had no actual knowledge of the claim against it (see, Caselli v City of New York, 105 AD2d 251, 255). The excuses for the delay, that Mr. Mallory was unaware of the requirements of the statute and that he was disabled, are not valid since ignorance of the statute has been held not to constitute a valid excuse and his disability is undocumented (see, Figueroa v New York, 92 AD2d 908; Matter of Savelli v City of New York, 104 AD2d 943, 944). Mollen, P. J., Lawrence, Kunzeman and Harwood, JJ., concur.